Citation Nr: 1102316	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-11 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been shown for service 
connection of multiple scars of the right forearm with slight 
deformity of the right ring, index, and 2nd finger. 

2.  Whether new and material evidence has been shown for service 
connection for tendon damage of the right upper extremity with 
loss of grip. 

3.  Entitlement to service connection for loss of grip and tendon 
damage of the right upper extremity. 

4.  Entitlement to service connection for arthritis of the right 
hand. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from April 1943 to April 1946.  

This matter is on appeal from a June 2008 rating decision by the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Veteran testified before the undersigned in October 2010.  A 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for tendon damage of the right 
upper extremity with loss of grip as well as arthritis of the 
right hand are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On October 29, 2010, which was prior to the promulgation of a 
decision in the current appeal, the Veteran asked that his claim 
for new and material evidence to reopen a claim of entitlement to 
service connection of multiple scars of the right forearm with 
slight deformity of the right ring, index, and 2nd finger, be 
withdrawn from appellate review.  

2.  In a decision dated in February 1949, the RO confirmed a 
previous RO decision that denied service connection for a right 
hand disorder, which had been based on the finding that there was 
insufficient evidence establishing that the Veteran's preexisting 
right hand disability was aggravated by service; the Veteran did 
not appeal the February 1949 decision within one year of being 
notified.

3.  The evidence added to the record since February 1949, when 
viewed by itself or in the context of the entire record relates 
to an unestablished fact that is necessary to substantiate the 
claim for service connection for a right hand disorder, including 
loss of grip and tendon damage.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection of multiple scars of the right forearm with slight 
deformity of the right ring, index, and 2nd finger have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2010).  

2.  The February 1949 RO decision that denied reopening the 
Veteran's claim of entitlement to service connection for a right 
hand disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.1103, 20.1105 (2010).

3.  The evidence received subsequent to the February 1949 RO 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for tendon damage of 
the right upper extremity with loss of grip have been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204 (2010).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2010).  

In a statement made to the Board at the hearing on October 29, 
2010, the Veteran asked that his appeal for new and material 
evidence to reopen a claim for service connection of multiple 
scars of the right forearm with slight deformity of the right 
ring, index, and 2nd finger be withdrawn from appellate review.  
Specifically, when asked to verify whether he wished to withdraw 
the issue of new and material evidence to reopen a claim of 
service connection for the scar disorder, the Veteran responded, 
"Yes, sir."  Hearing Transcript at 2.  The Board finds that the 
Veteran's statement indicating his intention to withdraw the 
appeal, once transcribed as a part of the record of his hearing, 
satisfies the requirements for the withdrawal of a substantive 
appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  

In view of his expressed desire, the Board concludes that further 
action with regard to this issue is not appropriate.  The Board 
does not have jurisdiction over the withdrawn issue, and, as 
such, his appeal is dismissed.  

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Regarding the 
remaining issue of new and material evidence to reopen the claim 
for service connection for tendon damage of the right upper 
extremity with loss of grip, the Board is granting this aspect of 
the appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and need not be 
further considered.  

New and Material Evidence

The Veteran is claiming service connection for a right hand 
disorder that was initially denied in June 1947.  The RO, in 
pertinent part, determined that there was no evidence that the 
Veteran's preexisting right arm disability aggravated by his 
active service.  Indeed, in a subsequent November 1947 decision, 
the RO observed that the Veteran entered service with residuals 
of a right arm disability, and that the surgery performed in 
service was considered remedial in nature.  The Veteran was 
apprised of his appellate rights in both actions.  He did not 
appeal and the decision became final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1103 (2010).

Next, the Veteran a claim in January 1949 wherein he asserted 
that service connection was warranted for a contracture of the 
muscle of the third, fourth, and fifth fingers of the right hand.  
He maintained that the surgery performed in service resulted in a 
worsening of the flexion deformity.  He argued that his 
preexisting right hand disability was essentially non-disabling 
when he entered service, but that the in-service surgery caused a 
severe flexion deformity.

By a decision dated in February 1949,  the RO confirmed denied in 
February 1949 by the RO because the evidence did not show that a 
pre-existing right hand disorder was aggravated by service.  
Notice of his appellate rights was provided.  However, as the 
Veteran did not appeal the decision, the decision became final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2010).  
The Veteran filed to reopen his claim in November 2007 and it was 
subsequently denied in July 2008 on the merits.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final denial in 
February 1949 included the Veteran's lay statements, service 
treatment records, and an October 1947 VA examination report.  

The evidence added to the record since the February 1949 decision 
consists of VA outpatient treatment records and a private medical 
opinion that the Veteran's right hand disorders are related to 
service.  As the evidence had not previously been submitted to 
agency decision-makers and is not cumulative or redundant of 
other evidence of record, the evidence is new under 38 C.F.R. 
§ 3.156(a) (2010).  

The new evidence supports the Veteran's contention that his 
current disorders are related to an injury in service.  
Specifically, that the surgeries he underwent in service to 
ameliorate his pre-existing right hand disability, caused his 
current right hand disorders.

In determining whether the new evidence is material, the Board 
has considered the Court of Appeals for Veterans Claims (CAVC's) 
recent decision in Shade v. Shinseki, 24 Vet.App. 110 (2010) in 
which the Court determined that if the McLendon test was met, the 
Board would have to reopen the claim.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), four factors must be 
considered in determining whether a medical examination be 
provided or medical opinion obtained: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations during the presumptive 
period; (3) an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  With respect to the third factor, the 
types of evidence that "indicate" that a current disorder "may 
be associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  Id.  

The new evidence, when combined with the evidence of record, 
relates to unestablished facts necessary to substantiate the 
claim, that there is a relationship between the Veteran's current 
right hand and tendon disabilities and the surgery that was 
performed during his active service.  Specifically, the new 
evidence suggests the surgery performed during the Veteran's 
active duty caused decreased function and disability of his right 
hand, which would trigger the need for an examination if it were 
being reviewed de novo basis.  As such, it is found to be 
material.  Accordingly, the Veteran's requests to reopen the 
claims for service connection for a right hand disorder, 
including loss of grip and tendon damage is granted.  



ORDER

The claim for new and material evidence to reopen a claim for 
entitlement to service connection for multiple scars of the right 
forearm with slight deformity of the right ring, index, and 2nd 
finger is dismissed without prejudice.  

New and material evidence having been received, the application 
to reopen a claim of entitlement to for service connection for a 
right hand disorder, including loss of grip and tendon damage is 
granted.  


REMAND

Having determined that the claims should be reopened, the Board 
finds that additional development is required in order to satisfy 
VA's obligations under the VCAA.  

The Veteran's service entrance examination noted multiple scars 
of the right elbow and forearm and mild flexion deformities of 
the 4th finger.  The Veteran reported that he injured his right 
hand and forearm prior to service when his hand went through a 
plate-glass window.  While in service, he had surgery in February 
1944 as well as in June 1944 to ameliorate his right hand 
disability. 

Post-service VA examination indicates right hand symptomatology 
as early as October 1947.  A November 2010 private opinion posits 
that his current right hand loss of grip, tendon problems, and 
arthritis are due to surgery performed during the Veteran's 
active service.  The private opinion did not contain an 
indication that service treatment records or the October 1947 VA 
examination were reviewed in conjunction with the opinion.  
Additionally, the private physician did not provide a basis for 
her opinion.  

While the Board finds the Veteran's statements are an indication 
that his current symptoms may be a disorder associated with 
service, there is insufficient competent evidence on file for the 
VA to make a decision on the claim.  To that end, given the 
competent statements of surgery in service and his current 
diagnosis of a right hand disorder, including loss of grip, 
tendon problems, and arthritis, the Board finds that a VA 
examination is required under McLendon v. Nicholson, 20 Vet. App. 
79 (2006) to determine whether his current disorders are causally 
related to active service.

Lastly, to ensure all records are available, records should be 
obtained from the VA medical center where the Veteran receives 
treatment for his right hand disorders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain outpatient treatment records 
related to the right hand from the VA 
outpatient clinic in Pasco County, Florida 
from January 2009 to the present.

2.  Schedule the Veteran for the 
appropriate examination to determine the 
nature and etiology of any disability of 
the right hand and forearm.  The claims 
folder, to include a copy of this Remand, 
service treatment records and the October 
1947 VA examination must be made available 
to and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be performed.  
A detailed history should be obtained of 
injuries and symptoms both during service 
and since the Veteran's discharge from 
service in April 1946.

The examination report must provide 
complete rationale for all opinions.  If it 
is not possible to provide any requested 
opinion, the examiner should state that and 
also explain why it is not possible.  The 
report must address the following matters:

(a) Identify all current disabilities of 
the right hand and forearm.

(b) As for the right arm and flexion 
deformity of the right hand that was noted 
at enlistment, did the condition undergo a 
worsening beyond natural progress 
(aggravation) in service to require surgery 
or was the surgery performed simply to 
ameliorate the preexisting condition?  

(c) Did the surgery performed in service 
result in a worsening of the Veteran's 
right arm and hand disabilities beyond 
natural progress (aggravation)?  

(d) If it is determined that the in-service 
that the Veteran's preexisting right arm 
and hand disabilities were worsened by the 
in-service surgery, the examiner should 
identify those disabilities, e.g., tendon 
damage or arthritis. 

Detailed rationale should be provided with 
each opinion.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, he or she should state 
such and provide rationale for that 
conclusion.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the Veteran's claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case (SSOC) must be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


